                  Case 18-11814-BLS             Doc 118      Filed 10/18/18         Page 1 of 11



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    In re:                                                 Chapter 11

    NOON MEDITERRANEAN, INC.,1                             Case No. 18-11814 (BLS)
                                                                         117
                                                           Re: D.I. 77 BBBBBBBBBB
                                        Debtor.



    ORDER APPROVING MOTION OF NOON MEDITERRANEAN, INC., DEBTOR AND
    DEBTOR IN POSSESSION, (I) FOR AUTHORITY TO SELL SUBSTANTIALLY ALL
       OF THE DEBTOR’S ASSETS, FREE AND CLEAR OF LIENS, CLAIMS AND
       ENCUMBRANCES, SUBJECT TO HIGHER AND BETTER OFFERS, (II) TO
     APPROVE THE ASSUMPTION AND ASSIGNMENT OF CERTAIN EXECUTORY
      CONTRACTS AND UNEXPIRED LEASES; AND (III) FOR A WAIVER OF THE
                STAY APPLICABLE TO SUCH AUTHORIZATION

             Before the Court is the motion (the “Motion”)2 of Noon Mediterranean, Inc., debtor and

debtor in possession (the “Debtor”), (i) for authority to sell substantially all of the Debtor’s assets,

free and clear of liens, claims and encumbrances to Noon Enterprise Ltd. (“Buyer”), subject to

higher and better offers, (ii) to approve the assumption and assignment of certain executory

contracts and unexpired leases; and (iii) for a waiver of the stay applicable to such authorization;

and the Court having found that: (a) the Court has jurisdiction over this matter pursuant to 28

U.S.C. § 157 and 1334; (b) this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); (c) notice

of the Motion was sufficient under the circumstances; and (d) specifically, the Assumption

Procedures provided reasonable notice to the Contract Counterparties; and the Court further




1
     The Debtor in this chapter 11 case and the last four digits of the Debtor’s U.S. tax identification number are:
Noon Mediterranean, Inc. (f/k/a Verts Mediterranean Grill, Inc.; f/k/a Verts Kebap, Inc.; f/k/a DMS Foods, Inc.) (-
5849). At the time it filed its bankruptcy petition, the Debtor’s corporate headquarters was located at: Workville –
Noon Mediterranean, 1412 Broadway, 21st Floor, New York, NY 10018.

2       Capitalized terms are defined in the Motion.
              Case 18-11814-BLS            Doc 118    Filed 10/18/18      Page 2 of 11



determining that the legal and factual basis set forth in the Motion establish just cause for the relief

granted herein;

       NOW, THEREFORE, IT IS HEREBY ORDERED that:

       The Motion is GRANTED as provided herein; and it is further

       ORDERED that the Debtor is authorized to enter into the Agreement attached as Exhibit 1

hereto as well as any and all other documents (collectively, the “Sale Documents”) necessary to

effectuate the sale and assignment of the Acquired Assets to Buyer; and it is further

       ORDERED that from the proceeds of the sale of any of the Debtor's assets located in the

state of Texas, the amount of $32,000 shall be set aside by the Debtor in a segregated account on

its books as adequate protection for the secured claims of the local Texas tax authorities (consisting

of Bexar County, Dallas County, Harris County, San Marcos CISD and Travis County)

(collectively, the “Objecting Texas Tax Authorities”) prior to the distribution of any proceeds to

any other creditor. The liens of the Objecting Texas Tax Authorities shall attach to these proceeds

to the same extent and with the same priority as the liens they now hold against the property of the

Debtor. These funds shall be on the order of adequate protection and shall constitute neither the

allowance of the claims of the Objecting Texas Tax Authorities, nor a cap on the amounts they

may be entitled to receive. Furthermore, the claims and liens of the Objecting Texas Tax

Authorities shall remain subject to any objections any party (including the Debtor) would

otherwise be entitled to raise as to the allowance, priority, validity or extent of such liens (or the

underlying claims). These funds may be distributed upon agreement between the Objecting Texas

Tax Authorities and the Debtor, or by subsequent order of the Court, duly noticed to the Objecting

Texas Tax Authorities; and it is further
              Case 18-11814-BLS         Doc 118      Filed 10/18/18   Page 3 of 11



       ORDERED that, upon receipt of the Purchase Price by the Debtor, execution of the Sale

Documents and entry of this Order, the Acquired Assets shall be transferred to the Buyer free of

any liens, claims, interests or encumbrances; and it is further

       ORDERED that both the Assumption Procedures and the assumption and assignment of

the Assigned Locations is hereby approved; and it is further

       ORDERED that the sale shall not be subject to the Rule 6004(h) stay; and it is further

       ORDERED that this Bankruptcy Court retains jurisdiction with respect to all matters

arising from or related to the Sale Documents and implementation of this Order.

                18
Dated: October _____, 2018
       Wilmington, Delaware
                                                      BY THE COURT:



                                                      ____________________________________
                                                      The Honorable Brendan L. Shannon
                                                      United States Bankruptcy Judge
Case 18-11814-BLS   Doc 118   Filed 10/18/18   Page 4 of 11




           EXHIBIT 1
Case 18-11814-BLS   Doc 118   Filed 10/18/18   Page 5 of 11
Case 18-11814-BLS   Doc 118   Filed 10/18/18   Page 6 of 11
Case 18-11814-BLS   Doc 118   Filed 10/18/18   Page 7 of 11
Case 18-11814-BLS   Doc 118   Filed 10/18/18   Page 8 of 11
Case 18-11814-BLS   Doc 118   Filed 10/18/18   Page 9 of 11
Case 18-11814-BLS   Doc 118   Filed 10/18/18   Page 10 of 11
Case 18-11814-BLS   Doc 118   Filed 10/18/18   Page 11 of 11
